     Case 5:06-cr-00014-WTM-BWC Document 1224 Filed 11/23/20 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT FOR
                      THE SOUTHERN DISTRICT OF GEORGIA
                              WAYCROSS DIVISION


UNITED STATES OF AMERICA,


V.                                              CASE NO. CR506-014


FRANKLIN LAMAR WILLIAMS,


        Defendant.




                                   ORDER


       Before   the   Court   is   Defendant   Franklin   Lamar   Williams's


Motion for Termination of Supervised Release (Doc. 1222), which

the Government has opposed (Doc. 1223). In his motion, Defendant

requests the termination of his ten-year term of supervised release

based on his good conduct. (Doc. 1222 at 4.) After careful review

of the record in this case, the Court concludes that terminating

Defendant's supervision after only 22 months of a 120-month term

is unwarranted. Accordingly, Defendant's motion (Doc. 1222) is

DENIED.


       SO ORDERED this             day of November 2020.



                                     WILLIAM T. MOORE,
                                     UNITED STATES DISTRICT COURT
                                     SOUTHERN DISTRICT OF GEORGIA
